Per Curiam.

Respondent admits that he improperly commingled funds of a client with his own funds. However, all money has now been properly accounted for by respondent who has been frank in his statements to the G-rievance Committee of the Bar Association. The facts not being in dispute, there is no need of a reference of this matter. The court is of opinion that, in view of mitigating circumstances, a censure will be sufficient punishment.
The respondent should be censured.
Peck, P. J., Glennon, Dore, Cohn and Shientag, JJ., concur.
Bespondent censured.